2014 IL App (2d) 131277
                                  No. 2-13-1277
                         Opinion filed September 30, 2014
______________________________________________________________________________

                                       IN THE

                          APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

AYAZ MERCHANT, CHARLES T.                  ) Appeal from the Circuit Court
TAYLOR, CHERYL D. TAYLOR, ELSIE I.         ) of Lake County.
DIETZ, DOROTHY B. TAYLOR, THOMAS           )
F. EARTH, MARIA G. EARTH, ANAND K.         )
PATEL, PINAL PATEL, and DAWN DAHL,         )
as the Statutory “Committee of 10,”        )
                                           )
        Petitioners-Appellees,             )
                                           )
v.                                         ) No. 13-MR-237
                                           )
REGIONAL BOARD OF SCHOOL                   )
TRUSTEES OF LAKE COUNTY, ILLINOIS; )
ALLISON BAKER-FRANK, Board President; )
DON FONTANA, Trustee; JULIE GONKA, )
Trustee; LARRY McSHANE, Trustee;           )
BARRY J. CARROL, Trustee; ROY              )
E. LUCKE, Trustee; JAMES C. MITCHELL, )
JR., Trustee; ROYCEALEE J. WOOD,           )
ex officio Member, All in Their Official   )
Capacities,                                )
                                           )
        Respondents                        )
                                           )
(Woodland Community Consolidated School )
District 50, Oak Grove School District 68, )
Warren Township High School District 121,  ) Honorable
and Libertyville Community High School     ) Diane E. Winter,
District 128, Respondents-Appellants).     ) Judge, Presiding.
______________________________________________________________________________

      JUSTICE JORGENSEN delivered the judgment of the court, with opinion.
      Justices McLaren and Spence concurred in the judgment and opinion.
2014 IL App (2d) 131277


                                              OPINION

¶1      Petitioners, Ayaz Merchant, Charles T. Taylor, Cheryl D. Taylor, Elsie I. Dietz, Dorothy

B. Taylor, Thomas F. Earth, Maria G. Earth, Anand K. Patel, Pinal Patel, and Dawn Dahl, as a

“Committee of 10” pursuant to section 7-6(c) of the Illinois School Code (105 ILCS 5/7-6(c)

(West 2012)), sought to detach their territory, commonly known as the Lancaster subdivision,

from the boundaries of respondents Woodland Community Consolidated School District 50

(Woodland) and Warren Township High School District 121 (Warren) and annex it into the

boundaries of respondents Oak Grove School District 68 (Oak Grove) and Libertyville

Community High School District 128 (Libertyville).           Pursuant to section 7-1 of the School

Code (105 ILCS 5/7-1 (West 2012)), petitioners filed a petition with respondent the Regional

Board of School Trustees of Lake County (Regional Board or Board).             The Regional Board

conducted a hearing over five evenings.         Woodland, Warren, Oak Grove, and Libertyville

(school districts or districts) opposed the petition.   The Regional Board denied the petition.

¶2      On administrative review, the trial court reversed the Regional Board’s decision.         The

school districts appeal, arguing that the Regional Board correctly denied the petition.           We

affirm the trial court’s order reversing the Regional Board’s decision.

¶3                                       I. BACKGROUND

¶4      The Lancaster subdivision is located in the southeastern part of Warren Township and,

although it has a Libertyville mailing address, is part of the City of Waukegan. Lancaster, which

is triangular, is bounded on the east by the Tri-State Tollway (I-94) and on the west by O’Plaine

Road. The southern boundary of the territory is the Warren Township boundary line, and on the

other side of that line is the Regency Woods subdivision, which is located within the boundaries of

Oak Grove and Libertyville.



                                                 -2-
2014 IL App (2d) 131277


¶5     Lancaster contains approximately 80 single-family homes. There are 95 children in the

subdivision, with 24 attending kindergarten through eighth grade at the Woodland schools and 15

attending Warren Township High School (WHS).

¶6     Woodland has an enrollment of 6,713 students in four schools: primary (pre-kindergarten

and kindergarten), elementary (grades one through three), intermediate (grades four and five),

and middle (grades six through eight).    Oak Grove has one school building (Oak Grove school),

serving students in kindergarten through grade eight.     Its student enrollment has declined from

1,081 in 2005 to 838 in 2012.     WHS is a two-campus high school (O’Plaine for freshmen and

sophomores and Almond for the older students) and has about 4,500 students.             Libertyville

High School’s (LHS’s) enrollment at its single campus is about 2,000 students.

¶7     On June 25, 2012, petitioners filed their petition seeking detachment from Woodland and

Warren and annexation to Oak Grove and Libertyville, all in Lake County.            105 ILCS 5/7-1

(West 2012) (providing for alteration of school district boundaries lying entirely within one

educational service region).    The petition was signed by at least two-thirds of Lancaster’s

registered voters, and the signers were represented by petitioners.

¶8     The hearing on the petition was conducted before the Regional Board on October 1 and 30,

November 13 and 26, and December 4, 2012. At the hearing, petitioners presented evidence on

five issues: (1) whether there would be an educational advantage to the Lancaster students if they

went to Oak Grove school and LHS; (2) travel distances and times from Lancaster to the desired

schools; (3) whether Lancaster has a community of interest with the City of Libertyville; (4) the

potential increase in Lancaster home values if the petition were granted; and (5) petitioners’ school

preferences. The school districts presented evidence on the first three issues and stipulated that

there would be no financial detriment to any of the school districts if the petition were granted.



                                                -3-
2014 IL App (2d) 131277


¶9                                  A. Educational Advantage

¶ 10   Petitioners presented Timothy F. Brown’s testimony and report.      Brown is chair of the

department of education at Argosy University’s Chicago campus and has a doctorate in

secondary education and curriculum from Indiana University.        He opined that the Lancaster

students would receive a better education at Oak Grove school and LHS than at the Woodland

schools and WHS.      He based his opinion on “data the literature shows as being indicative of

school quality: student mathematics achievement scores, student cohort size and student

engagement.” Brown testified that studies have concluded that mathematics achievement is

influenced more by teacher instruction than is achievement in other academic areas; in other

words, mathematics achievement is not as influenced by socioeconomic conditions.              He

compared the percentages of students who over a four-year period met or exceeded state

standards for mathematics at the Woodland schools and Oak Grove school, and he testified that

Oak Grove’s percentages were higher.

¶ 11   Brown further stated that studies of the connection of class and school size to student

achievement have been inconclusive but that there is growing evidence that student cohort size

(i.e., the number of students in the same grade housed in the same school) impacts student

achievement.    In elementary school, he noted, the primary relationship is between the teacher

and the student and, thus, class size is very important.   Cohort size becomes more important as

students approach middle school, because the curriculum is departmentalized and students move

about their schools in the course of the day.     The larger the cohort, the less opportunity for

students to engage with adults.    Brown concluded that the cohorts for the Woodland schools

and WHS were significantly larger than those for Oak Grove school and LHS.




                                               -4-
2014 IL App (2d) 131277


¶ 12   Regarding student engagement (i.e., student involvement with adults and other students

in the school, including academic, cocurricular, and extra classroom engagement), Brown opined

that studies reflected that this factor predicts school safety, student achievement, and, possibly,

postsecondary school success.       He explained that there are three elements of student

engagement: teacher experience (faculty stability and educational level and adult-to-child ratio),

delinquent behavior, and parental involvement.

¶ 13   He testified that, at Oak Grove school and LHS, teachers have more teaching experience

and a higher percentage of master’s degrees and there are fewer students per adult than at

Woodland and WHS.       WHS has a higher chronic truancy rate (i.e., the percentage of the student

body that has been absent from school for 10% or more of the time) than LHS, as reflected in the

schools’ state report cards.   This is an indicator of lack of engagement.   The four-year (2008

through 2011) average chronic truancy rate was 10.9% for WHS and 0.4% for LHS; the state

average was 3.3%.

¶ 14   He opined that, based on the three indicators of school quality (math scores, cohort size,

and student engagement), there would be “higher expectations for quality” at Oak Grove and

LHS than at the Woodland schools and WHS. However, Brown also testified that petitioners

were highly committed, which trumped all other indicators of student success.       He noted that

petitioners initiated the present (and one previous) detachment petition, and, in his report, he

stated that petitioners “feel passionately” about their children’s education and that parents “who

choose the school for their children have an investment that is powerful.”

¶ 15   Brown further testified that most teachers earn their master’s degrees by going to school

at night during the school year and that this “creates an environment where they can be




                                               -5-
2014 IL App (2d) 131277


bifurcated in their responsibilities.” Thus, teachers who have already earned their master’s

degrees can give more attention to the school and their students.

¶ 16   On cross-examination, Brown explained that, in forming his opinions, he did not focus on

“Adequate Yearly Progress” (AYP) 1 ratings as an indicator of school success, because one

subgroup’s failure to meet AYP criteria can cause an entire school not to meet them and “that

may or may not be reflective of the whole school.” Brown also denied that he based his

conclusions on the differences in test scores between the subject schools; he explained that this

was only one factor and that he focused on a pattern of differences in only math scores.        He

further explained that one cannot draw statistical comparisons, because the numbers of subjects

in the relevant groups is different.

¶ 17   Petitioners presented the four districts’ 2008 to 2011 state report cards on criteria

including student performance, pupil-to-teacher ratio, pupil-to-administrator ratio, teacher

experience, and number of teachers with advanced degrees.               Ayaz Merchant prepared

petitioners’ exhibit Nos. 14 and 15, which summarized this data.      He testified that Oak Grove

school performed better than the Woodland schools on all of the criteria and that LHS performed

better than WHS on all of the criteria.   Arand Patel conducted an Internet search of the schools’

ratings (presented in petitioners’ exhibit No. 16) from sources such as greatschools.org,

chicagomag.com, usnews.com, thedailybeast.com, schooldigger.com, suntimes.com, and

       1
           Under title I of the No Child Left Behind Act of 2001 (20 U.S.C. § 6301 et seq. (2012)),

“Adequate    Yearly Progress,” as measured by federally approved standardized tests, is the

benchmark by which schools and school districts are held accountable for student performance.

The Woodland schools have never met the AYP criteria, whereas Oak Grove school has done so

every year. WHS has never met the criteria, whereas LHS has done so every year but one.



                                                -6-
2014 IL App (2d) 131277


chicagotribune.com.     He testified that overall Oak Grove school is ranked higher than the

Woodland schools and that LHS is ranked higher than WHS.

¶ 18     The school districts’ evidence on educational advantage was as follows.              Mary

Perry-Bates, the interim superintendent for WHS, testified that she took courses on academic

research and conducted such research during her master’s and doctoral studies.        She reviewed

Brown’s report and the abstracts of the studies cited therein.          Perry-Bates opined that a

significant number of Brown’s opinions were unsupported or contradicted by the research he

cited.   Specifically, she challenged his statement that mathematics achievement is influenced

more by teacher instruction than is achievement in other subjects.      According to Perry-Bates,

Brown cited only one study, which actually examined how socioeconomic status is associated

with continued learning over the summer.       She also pointed to Brown’s statement that student

engagement is an indicator of reduced student victimization, increased student achievement, and

post-secondary student success.     Perry-Bates opined that Brown’s cited studies did not draw

this conclusion. She stated in her report that the authors of one study noted that mathematics

achievement and school and cohort size are related to student engagement, not student

performance, as Brown had represented.        She also noted that several of his statements were

unsubstantiated personal opinions, including that larger cohorts increase the chances of student

anonymity and lack of school involvement and that student anonymity and lack of involvement

are indicators of poor student engagement.      Perry-Bates did not offer her own opinions on the

issues Brown presented, and petitioners were not permitted to question her on this topic.

¶ 19     Prentiss Lea, superintendent of Libertyville, testified that he disagreed with petitioners’

assertion that the Lancaster children would receive a better education at LHS than they would at

WHS; in his view, the education provided at WHS was “similarly excellent.” WHS and LHS,



                                                -7-
2014 IL App (2d) 131277


Lea stated, have very similar program offerings.      He noted that 9 of the 15 Lancaster students at

WHS are in advanced placement (AP) courses and that WHS has a pass rate (i.e., scoring a 3, 4,

or 5 on a national test) of 89% versus 91% at LHS.        The 89% pass rate places WHS in the top

10% of Illinois schools.

¶ 20   Lea testified that the schools’ state report cards cannot be read to reflect that LHS

students receive a better education than WHS students.          In his view, the differences in the

teacher-to-student ratios are not significant, there is no research that defines how such

differences affect education quality, and the average scores on all criteria show that the

differences have no effect.    Lea noted that, in the high school report card data summarized in

petitioners’ exhibit No. 15, demographic data, a critical factor, was missing from the summary.

He explained that 16% of the students at WHS are of low socioeconomic status (SES) and that

2% have limited English-language proficiency.         Historically, students of low SES and with

limited English proficiency do not perform as well on standardized tests as do other students.

At LHS, only 5% of students are of low SES, and only 0.4% have limited English proficiency.

Lea noted that it is very difficult to compare the schools, given the demographic differences.

¶ 21   Lea testified that, to determine whether WHS’s teachers were doing as good a job as

LHS’s teachers, one should look at how individual students’ needs are being met.         This data is

not reflected, Lea stated, in petitioners’ exhibit.   Lea pointed to the state report cards’ data in

mathematics and reading.      He agreed that one also could look at the Prairie State Achievement

Examination (PSAE) test results. Petitioners’ exhibit No. 13 reflected that the 2010-11 PSAE

reading score for WHS was 160, whereas for LHS it was 167.         The mathematics score for WHS

was 162, whereas LHS had a score of 169.       WHS’s science score was 163 and LHS’s score was




                                                -8-
2014 IL App (2d) 131277


169.    Lea opined that the test results reflect that there is not a lot of difference between the

schools.

¶ 22    Lea also testified to the PSAE scores showing the percentages of students meeting or

exceeding standards.    For the 2009-10 school year, in reading, WHS scored 64.1% and LHS

scored 81.2%; in mathematics, WHS scored 63.9% and LHS scored 83%; and in science, WHS

scored 65.3% and LHS scored 83.1%.        For the 2010-11 school year, the reading score for WHS

was 65.9% and for LHS it was 79.5%; in mathematics, WHS scored 68.2% and LHS scored

80.9%; and in science, WHS scored 65.2% and LHS scored 81.3%.

¶ 23    Lea further testified that, since 2003 and until two or three years ago, all Libertyville

schools met AYP criteria.     (The standards have gone up every year.)        WHS has never met

them.    As to Internet rankings, Lea does not find them reliable, because the qualifications of the

rankers are unknown, the criteria are unspecified, and it is unclear if the criteria are valid.   He

also noted that no one from the websites made any official visits to the district or contacted him

or other Libertyville school personnel to obtain information about the district.

¶ 24    As to pupil-to-teacher ratios, Lea noted that the data (in petitioners’ exhibit No. 15)

reflected that, for 2008 through 2011, the average ratio was 19.83 to 1 for WHS and 16.88 to 1 for

LHS. Lea opined that the three-student difference was not significant at the high school level.

As to teacher experience, the data showed that teachers had an average of 10.65 years at WHS and

12.95 at LHS. Again, Lea opined that this did not imply that LHS students receive a better

education than WHS students. Teachers with either level of experience have gone through the

evaluation and tenure process, so the difference should not affect the quality of teaching. As to

the fact that more teachers at LHS have master’s degrees, Lea testified that the degree does not

alone make a better teacher. Also, the data does not reflect the subject areas (e.g., administration



                                                -9-
2014 IL App (2d) 131277


or mathematics) in which the master’s degrees were earned. Similarly, he opined that higher

teacher salaries do not reflect that students receive a better education. “The bottom line with

teachers is the quality of the teacher you have, the commitment to their students, and the work that

they do to help their students grow and increase their achievement.”

¶ 25   The U.S. News & World Report magazine ranks LHS as the seventeenth best high school in

the State. Lea stated that, although the ranking is good and LHS is ranked higher than WHS, he

does not believe that the Lancaster students would get a better education at LHS. The quality of

the education a student receives depends on that student and what the school does to meet that

student’s needs. When asked “So other than that, it doesn’t matter what school you go to?” Lea

responded, “I would say correct.”

¶ 26   Mark Clement, assistant superintendent for teaching and learning at Oak Grove, agreed

with Lea that the school report cards for Woodland and Oak Grove cannot be compared to assess

which schools are better, because the schools and the school districts have different populations.

Clement testified that about 29% of Woodland’s students are of low SES whereas about 0.1% of

Oak Grove’s students are.      He agreed with Lea that low SES students historically do not

perform as well on standardized exams as do other students.         He also noted that 12.5% of

Woodland’s students have limited English proficiency compared to only 2.2% at Oak Grove.

¶ 27   To address Brown’s report, Clement helped prepare respondents’ exhibit Nos. 3 and 4,

which contain data from the Illinois Interactive Report Card. The exhibits compare data for

Woodland and Oak Grove, including demographics and student performance. Exhibit No. 4

shows the 2007 to 2012 mathematics performance scores of students in grades three through eight

at both districts, with the scores of low SES students excluded. (There are no low SES students in

the Lancaster subdivision.) Clement testified that all of the scores are over 90 and are in similar



                                               - 10 -
2014 IL App (2d) 131277


ranges. 2 Clement opined that this data is a more “apples to apples” comparison than Brown’s

data, because it compares like populations within the districts. Clement concluded that the

Lancaster students would receive a similar education in either Oak Grove or Woodland.

¶ 28    Steve Thomas, director of teaching and learning at Woodland, testified that he disagreed

with Brown’s estimate that Woodland’s cohort size for grades six through eight is about 780

students.     He explained that Woodland uses a “house” system to reduce the cohort into smaller

groups called houses.     There are four houses for the first through fifth grades, with about 165

students in each house.     There are three houses for the sixth through eighth grades, with about

210 to 320 students in each house.      Each house has its own section of the school building, and

students conduct their daily school activities with only their house members.               He further

testified that, although playing interscholastic athletics is more difficult at a larger school district

such as Woodland, there is a larger array of other options, such as intramurals and clubs.

¶ 29    Wileen Gehrig, assistant superintendent for instructional services at WHS, testified that

the Lancaster students would not receive a better education at LHS than at WHS, because the

schools’ curricula and AP pass rates are very similar.     Gehrig testified that the curricula at WHS

and LHS are very similar because they are aligned with the College Readiness Standards and the

Common Core Standards.        Thus, the two schools teach the same content area skills to students.

¶ 30    Gehrig further testified that 9 of the 15 Lancaster students at WHS take AP classes.

Because WHS is larger than LHS, WHS offers more courses and more sections of the same

courses, which make scheduling easier.         The courses that WHS offers that LHS does not

        2
            For example, the five-year average math scores for third graders are 94.6 at Woodland

and 98.6 at Oak Grove. The scores for fifth graders are 91.6 at Woodland and 97.2 at Oak Grove.

The scores for eighth graders are 92.8 at Woodland and 94.8 at Oak Grove.



                                                 - 11 -
2014 IL App (2d) 131277


include: Accounting II, Acting II, World History, Human Geography, Website Development,

Outdoor Education/Outdoor P.E., History of Rock and Roll, Biology II, Chemistry II, and

Microeconomics. Gehrig explained that students enrolled in AP classes can earn college credit

if they attain a sufficient score on a national exam. WHS’s AP pass rate is 89%, and LHS’s is

91%.   Gehrig opined that these results are very similar.

¶ 31   Al Fleming, associate superintendent for curriculum and instruction at Libertyville,

agreed with Gehrig that there are only very minor differences in the curricula at WHS and LHS,

such as the electives offered and the number of sections offered.        Fleming opined that the

Lancaster students in AP classes at WHS would not receive a better education at LHS; they

would receive the same education because the exam is a standardized national exam.

¶ 32   As detailed below, the Regional Board found that there would be no discernible academic

detriment or benefit to the Lancaster students if the petition were granted, and the trial court

upheld this finding, noting that the evidence was conflicting.

¶ 33                               B. Travel Distance and Time

¶ 34   As to travel distance and time, Merchant testified that he prepared petitioners’ exhibit No.

11, which showed driving distances and times from Lancaster to the subject schools.             He

explained that several petitioners drove the specified routes; Merchant did not know if the routes

were the same routes that the buses took.     The exhibit reflects that the one-way distance and

time from Lancaster to the Woodland primary/elementary campus are 5.3 miles and 12 minutes;

to the intermediate school are 6.8 miles and 19 minutes; and to the middle school are 6.1 miles

and 18 minutes.    In contrast, the distance and time from Lancaster to Oak Grove school are 2.1

miles and 5 minutes. The distance and time to WHS’s O’Plaine campus are 2.7 miles and 6




                                               - 12 -
2014 IL App (2d) 131277


minutes and to the Almond campus are 5.8 miles and 14 minutes, whereas the distance and time

to LHS are 5.9 miles and 13 minutes.

¶ 35   Maria Earth testified that a roundtrip to Woodland’s primary/elementary campus took 15

to 20 minutes.   Richard Dahl testified that he drove his sons to school half the days for five

years and that it took 15 to 20 minutes roundtrip to the Woodland schools.             Joshua Braus

testified that the commute to the primary school took 15 minutes.       Merchant testified that the

commute to Oak Grove was 5 minutes, and Dahl testified that it was 5 to 10 minutes.

¶ 36   Arand Patel testified that Lancaster elementary students are bused to the Woodland

schools by four different buses, one for each of the four schools.   The buses pick up the students

at different times and return them home at different times.     Pickup times range from 6:57 a.m.

for the middle school students to 8:18 a.m. for the elementary school students.         The bus trip

from Lancaster to the Woodland schools is about 40 minutes each way.           Because there are four

separate Woodland school buildings, a Lancaster family with four elementary-age school

children could load their children onto four different buses over the course of more than one hour

each morning.      In contrast, the Oak Grove bus route that serves the Regency Woods

subdivision, immediately south of Lancaster, enters that subdivision at about 7:50 a.m. and

arrives back at the school at about 8:02 a.m. (a total of about 12 minutes).

¶ 37   Robert Leonard, Woodland associate superintendent, is responsible for Woodland’s

transportation services.   He prepared respondents’ exhibit No. 8, which lists the distances and

times from Lancaster to Woodland schools, and he traveled the bus routes and recorded the times

with the stopwatch feature of his iPhone.    Leonard testified that the distance from Lancaster to

Woodland’s primary/elementary school’s campus is 5.4 miles and takes 8 minutes; to




                                               - 13 -
2014 IL App (2d) 131277


Woodland’s intermediate school is 5 miles and takes 9 minutes; and to the middle schools is 5.3

miles and takes 10 minutes.

¶ 38     Clement testified that, if the petition were granted, the Lancaster students would not be

placed on the Regency Woods bus route, because that bus is at capacity.       Instead, they would be

placed on the Nickels and Dimes subdivision bus route, which is not currently at capacity.        The

Nickels and Dimes subdivision is farther away than Regency Woods, and the Lancaster students’

ride to Oak Grove would be about 10.6 miles.

¶ 39     The Regional Board resolved this issue in the school districts’ favor.   It found that, if the

petition were granted, the only distance that would be significantly shorter would be that from

Lancaster to Oak Grove school.       The trial court, however, found in petitioners’ favor on this

issue.   The trial court upheld the foregoing finding, but found that the shorter distance from

Lancaster to Oak Grove school “is significant” in that it is less than half the distance to the

Woodland schools.      The trial court also found that the route to Oak Grove school was safer than

the routes to the Woodland schools and that the shorter distance to the elementary school was

entitled to greater weight than the longer distance to LHS.     In the trial court’s view, the shorter

distance supported a finding that granting the petition would provide an educational benefit to

the Lancaster children.

¶ 40                                 C. Community of Interest

¶ 41     Although Lancaster is located in Waukegan, the Lancaster homes have a Libertyville

mailing address.     The Woodland schools are located in Gurnee and Gages Lake.              The two

WHS buildings are located in Gurnee.        Oak Grove has a Libertyville mailing address, but is

located in the Village of Green Oaks.    LHS is located in Libertyville.




                                                - 14 -
2014 IL App (2d) 131277


¶ 42   The petitioners who testified at the hearing (Ayaz Merchant, Richard Dahl, Joshua

Hornaday, Maria Earth, Joshua Braus, and Dean Vandenbiesen) stated that they consider

Libertyville their community of interest.   They presented evidence detailing where their family

activities occur (petitioners’ exhibit No. 11.5, as summarized in exhibit No. 12). 3    Libertyville

was the most popular location for children’s activities, such as art, ballet, camps, dance,

gymnastics, scouting, soccer, library, and preschool/daycare, and Gurnee was second.

Libertyville was also the first choice for pharmacies, dry cleaners, and churches.     However, the

most popular location for grocery stores was Vernon Hills (35%), with Libertyville as the second

most frequent destination (21%).

¶ 43   Another exhibit (petitioners’ exhibit No. 5) consists of a map showing the locations of

Lancaster, the subject schools, nonschool activities, and shopping for Lancaster families.        It

reflects that no nonschool activity or shopping occurs in the Oak Grove territory.

¶ 44   The school districts presented evidence that there are as many convenient points of interest

that could support a community of interest north of Lancaster as there are in Libertyville.

¶ 45   The Regional Board found that the Lancaster students did not have a demonstrably strong

community of interest with Oak Grove and Libertyville.            It determined that there was no

indication that the Lancaster students were declining to participate in academic and extracurricular

activities because they were enrolled at their current schools.

¶ 46   The trial court rejected the Regional Board’s determination that petitioners were required

to show that granting the petition would increase the Lancaster students’ participation in school



       3
           This evidence was based on a survey of Lancaster residents conducted by Merchant and

in which 60 of the 80 homes participated.



                                               - 15 -
2014 IL App (2d) 131277


and community activities. It found that petitioners showed a connection with Oak Grove and

Libertyville and that annexation could result in additional opportunities for such activities.

¶ 47                                      D. Home Values

¶ 48   Petitioners presented evidence that granting the petition would increase home values in

Lancaster. Elizabeth Bryant, a Century 21/Kreuser & Seiler, Ltd., realtor, testified that she

compared Lancaster homes with those in the Regency Woods subdivision.                 In her report

(petitioners’ exhibit No. 20), dated October 30, 2012, she stated that the houses in the two

subdivisions are comparable for mortgage and refinancing purposes, because they have similar

construction and layouts.     Bryant further stated that “[p]otential buyers look at price range,

commute to work and school, test scores and school size.” As to sale prices, Bryant stated that

Regency Woods homes sold for an average of $125,636 more in the last 24 months. She stated

that much of the difference can be attributed to the difference in schools, “as most of the other

services are the same.” She acknowledged that some of the difference was due to the struggling

real estate market, which “hit Gurnee harder than Libertyville.” She noted, however, that, even in

January 2007, there was a difference of $59,000. The school districts did not present any

evidence on this issue.

¶ 49   The Regional Board did not make any findings as to home values. The trial court

determined that home values could be considered in assessing educational welfare. It found that

petitioners presented evidence supporting their claim that Lancaster property values would

increase if the petition were granted, whereas the school districts offered no contrary evidence.

The court determined that the Regional Board erred as a matter of law in disregarding petitioners’

evidence.

¶ 50                            E. Petitioners’ School Preferences



                                               - 16 -
2014 IL App (2d) 131277


¶ 51   Petitioners testified that they desired to detach from Woodland and WHS and attach to

Oak Grove and LHS.

¶ 52   The Regional Board made no findings on this issue, and the trial court determined that

the Board erred as a matter of law in failing to consider petitioners’ preferences.

¶ 53                               F. Regional Board’s Decision

¶ 54   In a January 3, 2013, written order, the Regional Board denied the petition.         It found

that: (1) there would be no financial detriment or benefit to any of the school districts if the

petition were granted; (2) there would be no discernible academic detriment or benefit to the

Lancaster students if the petition were granted; (3) the only significantly shorter commute (by car

or bus) would be from Lancaster to Oak Grove school; (4) there was not a demonstrably strong

community of interest between the Lancaster students and the “current students and school and

extracurricular activities associated with the Oak Grove and Libertyville schools”; and there was

no indication that Lancaster students were declining to participate in academic and

extracurricular activities because they were enrolled at their current schools; and (5) despite the

lack of financial detriment to the districts if the petition were granted, petitioners “had not shown

enough educational benefit that would inure” to the Lancaster students to overcome the threshold

in Carver v. Bond/Fayette/Effingham Regional Board of School Trustees, 146 Ill. 2d 347 (1992),

and Pochopien v. Regional Board of School Trustees of the Lake County Educational Service

Region, 322 Ill. App. 3d 185 (2001).

¶ 55   Pursuant to the Administrative Review Law, petitioners appealed to the trial court.       735

ILCS 5/3-101 et seq. (West 2012).

¶ 56                                 G. Trial Court’s Decision




                                               - 17 -
2014 IL App (2d) 131277


¶ 57   On November 13, 2013, the trial court found that the Regional Board’s decision was

clearly erroneous and that the petition should have been granted.     In a 35-page memorandum

order, the court noted that, because the school districts had stipulated that granting the petition

would cause no financial harm to any of the districts, the central issue was whether petitioners

sustained their burden of showing that granting the petition would provide “some benefit to the

educational welfare of the students in the detachment area,” a mixed question of law and fact.

Carver, 146 Ill. 2d at 358.    The court noted that the specific factual issues before it were:

educational opportunity, community of interest, travel distance and time, property values, and

petitioners’ school preferences.   It also identified two questions of law: whether petitioners

were required to prove that granting the petition would increase the Lancaster students’

participation in school and extracurricular activities; and whether the Regional Board was

required to consider the potential for increased Lancaster property values as an aspect of

educational welfare.

¶ 58   Regarding educational opportunity, the trial court ruled that the Regional Board’s finding

that granting the petition would result in no discernible academic detriment or benefit to the

Lancaster students was not against the manifest weight of the evidence.      The trial court noted

that petitioners presented evidence of educational benefit but that there was also evidence

showing that there would be no benefit, because the education provided at all the schools was

excellent.

¶ 59   Next, the trial court addressed community of interest.      The court initially noted that

evidence of shopping and banking preferences failed to justify detachment and annexation.

However, it noted that information concerning participation in extracurricular activities showed

that the majority of the Lancaster students’ activities occur in Libertyville and that Lancaster



                                              - 18 -
2014 IL App (2d) 131277


residents also showed “a strong pattern of religious participation in Libertyville.” The court

rejected the school districts’ assertion that petitioners were required to show that granting the

petition would increase the Lancaster students’ participation in school and community activities.

After noting that the case law did not support this claim, the court found that petitioners “offered

substantial evidence to show their connection with the area served by the Oak Grove and

Libertyville school districts, and that the Oak Grove schools are closer for the elementary[-]

school-aged children.”     Reviewing the case law, the court determined that a community of

interest with the annexing district must be proved and that proof of specific potential

improvements in student participation is helpful, but not necessary, to prove that a child will

benefit from attending school in his or her community of interest.         The court found that the

evidence showed that petitioners actively encouraged their children to pursue extracurricular

activities and that they made efforts to stay involved in their children’s schooling; therefore, the

evidence established that the Lancaster students’ alignment with their community of interest will

likely result in additional opportunities for school and extracurricular activities.

¶ 60      The court also took issue with two aspects of the Regional Board’s findings on this

factor.    First, it determined that, to the extent that the Board required proof of current

associations with and participation in activities in Oak Grove and Libertyville, the Board applied

the incorrect standard.   The court noted that petitioners were instead required to show that their

natural community of interest was with Oak Grove and Libertyville.            It found that they had

done so by showing that their children were currently participating in extracurricular activities in

Oak Grove and Libertyville and “by demonstrating their own personal and commercial ties to the

community.” Accordingly, the court found that, to the extent that the Board determined that




                                                - 19 -
2014 IL App (2d) 131277


petitioners did not show a community of interest, that determination was against the manifest

weight of the evidence.

¶ 61    Second, the trial court addressed the Regional Board’s finding that there was no

indication that the Lancaster students were not participating in academic and extracurricular

activities because they were enrolled in their current schools. The trial court noted that it

appeared that the Regional Board required proof that the Lancaster students are currently

suffering from a specific detriment (instead of proof of a likely or potential benefit from

annexation).      Relying on Pochopien, the trial court determined that the “standard is without

basis in law” and further found that proof of a specific, current detriment “is helpful but not

necessary to show community of interest.”

¶ 62    Next, the court addressed travel distance and time.        It upheld the Regional Board’s

finding that the only car or bus commute time that would be significantly shorter if the petition

were granted would be from Lancaster to Oak Grove school (although the evidence of bus

commute time was less clear).        However, in contrast to the Regional Board’s findings, the

court also determined that the shorter distance to Oak Grove school “is significant” because it is

less than half the distance to the Woodland schools.      Further, the court found that the routes to

the “Woodland schools cross through multiple intersections on major streets.          The evidence

showed that the route to Oak Grove only crosses one intersection significant enough to have a

traffic signal.    Accordingly, it is not only distance and time, but safety that weighs in favor of

granting the petition.” The court determined that the shorter distance to Oak Grove school was

entitled to greater weight than the longer distance to LHS because, pursuant to case law, the

benefit of a shorter and safer commute for younger children is not reduced or negated by a longer

distance for older students.    The court found that the shorter, faster, and safer ride to Oak Grove



                                                - 20 -
2014 IL App (2d) 131277


school supported a finding, which the Regional Board did not make, that granting the petition

would provide an educational benefit to the Lancaster children.        The court determined that the

Regional Board did not refer to the shorter distance as an educational benefit or indicate that it

gave weight to that benefit.       Thus, although the Regional Board’s finding regarding the

distances to the various schools was accurate as a matter of fact, the Regional Board was

required as a matter of law to consider and give weight to the overall educational benefit of the

younger children’s shorter commute.        It noted that, had the Regional “Board properly given

greater weight to the fact that the younger children in the Lancaster subdivision would have a

shorter, faster[,] and safer ride to Oak Grove[,] it is difficult to see how that benefit could be

considered ‘minimal.’ ”

¶ 63    The trial court next addressed the impact on property values if the petition were granted,

noting that the Regional Board made no express findings as to this factor.     It acknowledged that

the supreme court had not mentioned property values as a factor to consider when reviewing a

detachment petition.     However, the trial court noted that several appellate court cases did do so,

most notably Burnidge v. County Board of School Trustees, 25 Ill. App. 2d 503 (1960), and that

the broad interpretation of educational welfare endorsed by the supreme court in Carver and

Board of Education of Golf School District No. 67 v. Regional Board of School Trustees, 89 Ill.
2d 392 (1982), supported the determination that property values may be considered.           Thus, it

found that it was contrary to law to ignore evidence on that factor.    In this case, the court noted,

petitioners offered evidence supporting their claim that property values would increase if the

petition were granted.     The school districts presented no contrary evidence, and the Regional

Board made no findings concerning property values.        The court found that the Regional Board




                                                - 21 -
2014 IL App (2d) 131277


“appears to have disregarded evidence that was relevant to the question of educational welfare,

and in doing so erred as a matter of law.”

¶ 64   Next, the trial court addressed petitioners’ school preferences, noting that the Regional

Board made no findings on this issue though the evidence showed petitioners’ clear preference

for detachment and annexation.       The trial court determined that, given the other factors

(namely, the shorter commute to the elementary school and community of interest) that

supported granting the petition, the Regional Board erred as a matter of law in failing to consider

petitioners’ preferences.

¶ 65   Finally, the trial court summarized its findings.      It found that the Regional Board

properly determined that granting the petition would not provide the Lancaster children with a

discernible academic benefit.    However, it also determined that the Regional Board erred by

giving no weight to petitioners’ school preferences or the impact that granting the petition would

have on their property values.   Further, the trial court found that the Regional Board erred in its

assessment of the evidence concerning petitioners’ community of interest and that it gave

insufficient weight to the shorter commute to Oak Grove school.            Accordingly, the court

determined that granting the petition would provide some benefit to the Lancaster students’

educational welfare and it reversed the Regional Board’s decision.

¶ 66                                     II. ANALYSIS

¶ 67   On appeal, the school districts argue that the Regional Board did not err in: (1) finding

that there would be no direct educational advantage to the Lancaster students if the petition were

granted; (2) finding that the commute to Oak Grove school is not significantly shorter than the

commute to the Woodland schools and does not give the Lancaster students an educational

benefit; (3) finding that Lancaster does not have a community of interest with Oak Grove and



                                              - 22 -
2014 IL App (2d) 131277


Libertyville; and (4) failing to consider that granting the petition could cause Lancaster home

values to increase.   For the following reasons, we conclude that the Regional Board erred in

denying the petition, where, although it correctly assessed the educational advantage factor, it

erred in assessing (or failed to assess) the distances to the schools, petitioners’ “community of

interest,” the students’ participation in school and extracurricular activities, property values, and

petitioners’ school preferences.

¶ 68    Article 7 of the School Code governs school district boundary changes.        Section 7-6(i)

of the School Code provides, in relevant part, that, at a hearing on a petition for detachment and

annexation, the regional board of school trustees:

        “shall hear evidence as to the school needs and conditions of the territory in the area

        within and adjacent thereto and as to the ability of the districts affected to meet the

        standards of recognition as prescribed by the State Board of Education, and shall take

        into consideration the division of funds and assets which will result from the change of

        boundaries and shall determine whether it is to the best interests of the schools of the area

        and the educational welfare of the pupils that such change in boundaries be granted.”

        105 ILCS 5/7-6(i) (West 2012).

¶ 69    Under section 7-6, a petition for detachment and annexation should be granted only

where the overall benefit to the annexing district and the detachment area clearly outweighs the

resulting detriment to the losing district and the surrounding community as a whole.         Carver,
146 Ill. 2d at 356.

¶ 70    The petitioners must prove their case by a preponderance of the evidence.       See 5 ILCS

100/10-15 (West 2012).     “A prima facie case is established by evidence that would enable the

trier of fact to find each element of the cause of action more probably true than not.” Board of



                                               - 23 -
2014 IL App (2d) 131277


Education of Marquardt School District No. 15 v. Regional Board of School Trustees, 2012 IL

App (2d) 110360, ¶ 19.     Where the opposing party produces no evidence that contradicts or

impeaches the burdened party’s evidence, the trier of fact must rule for the burdened party.

Pochopien, 322 Ill. App. 3d at 193.

¶ 71   A regional board’s decision on a petition for detachment and annexation is an

administrative decision for purposes of the Administrative Review Law.         735 ILCS 5/art. III

(West 2012). The scope of our review of an administrative agency’s decision extends to all

questions of law and fact. Carver, 146 Ill. 2d at 355.   A board’s factual findings are held to be

prima facie true and correct. Id.; see 735 ILCS 5/3-110 (West 2012).       However, this rule does

not relieve us of our duties to examine the record and to set aside an order that is unsupported by

the evidence.   Carver, 146 Ill. 2d at 355.     Reversal of an administrative agency’s factual

findings is warranted only where they are against the manifest weight of the evidence; that is,

where it is clearly evident that the agency should have reached the opposite conclusion.

Marquardt, 2012 IL App (2d) 110360, ¶ 20.           Where administrative orders involve mixed

questions of law and fact, we apply the “clearly erroneous” standard of review.            Id.   We

review de novo an administrative agency’s decisions on questions of law.     Id.

¶ 72   In applying the benefit-detriment test, reviewing courts are to consider: (1) the

differences between school facilities and curricula; (2) the distances from the petitioners’ homes

to the respective schools; (3) the effect that detachment would have on the ability of either

district to meet state standards of recognition (and whether a detaching district will remain

financially healthy and able to meet the standards); and (4) the impact of the proposed boundary

change on the tax revenues of both districts. Carver, 146 Ill. 2d at 356-57.       Moreover, courts

may consider: (1) the “community of interest” and “whole child” factors—i.e., the identification



                                              - 24 -
2014 IL App (2d) 131277


of the petitioning territory with the district to which annexation is sought, and the corresponding

likelihood of students’ participation in school and extracurricular activities; and (2) the personal

desires of the petitioning parents, although more than personal preference is needed to support a

change in boundaries.     Id. at 356.   “Physical proximity and natural identification with the

community have obvious advantages to a student’s educational welfare.”           Board of Education

of St. Charles Community Unit School District No. 303 v. Regional Board of School Trustees of

the Kane County Educational Service Region, 261 Ill. App. 3d 348, 363 (1994).           The “whole

child” factor “recognizes that extracurricular participation in social, religious, and even

commercial activities is important in a child’s development as a beneficial supplement to the

child’s academic involvement.” Golf, 89 Ill. 2d at 397.      If a child attends school in his or her

natural community, it not only enhances his or her educational opportunity, but encourages his or

her participation in social and other extracurricular activities that figure importantly in the

“whole child” idea. Id. at 398.

¶ 73   The “[m]ere absence of substantial detriment to either district *** is not sufficient to

support a petition for detachment and annexation.” Carver, 146 Ill. 2d at 358.         “ ‘[I]t is the

overall benefit to the annexing district and the detachment area considered together’ that must

outweigh the resulting detriment to the losing district and the surrounding community as a

whole.” (Emphases in original.)      Id. (quoting Golf, 89 Ill. 2d at 400-01).    In “the absence of

substantial detriment to either school district, some benefit to the educational welfare of the

students in the detachment area is sufficient to [warrant] the granting of a petition for detachment

and annexation.” (Emphasis added.) Id.

¶ 74   “Educational welfare” is broadly interpreted. Id. at 359.     Students’ educational welfare

is bettered not just through improved educational programs or facilities.            Id. at 359-60.



                                               - 25 -
2014 IL App (2d) 131277


Improvement can occur by way of a shortened distance between students’ homes and their

school. Id.; see Pochopien, 322 Ill. App. 3d at 194; see also Burnidge, 25 Ill. App. 2d at 509

(“In addition to the savings in transportation costs, and diminution in time spent daily by children

riding a bus, there would be a certain safety factor by reason of diminution of exposure and

certainly a lessening of fatigue accompanying a long bus ride to and from school.”).                  A

reduction in travel time, however, is not sufficient by itself to warrant granting a boundary

change.    Pochopien, 322 Ill. App. 3d at 194.     Further, although relevant, petitioners’ personal

preferences as to shopping, banking, et cetera are not a sufficient basis for granting a petition.

Id.    “Students’ educational welfare can also be improved through an increased identification

with their ‘natural community center,’ which would increase participation in school and

extracurricular activities.”   Id. at 194-95.    By contrast, “an unnatural identification with a

school district would have an opposite result with a corresponding loss of participation and

resulting poorer educational picture.” Burnidge, 25 Ill. App. 2d at 510.

¶ 75     Here, the school districts stipulated that none of the school districts would suffer

substantial detriment if the petition were granted.          Because of the absence of substantial

detriment to any school district, only “some benefit to the educational welfare of the students in

the detachment area is sufficient to [warrant] the granting of a petition for detachment and

annexation.” (Emphasis added.) Carver, 146 Ill. 2d at 358.

¶ 76                                A. Educational Opportunity

¶ 77     The school districts argue first that the Regional Board correctly found (and this finding

was upheld by the trial court) that there would be no academic advantage or detriment for the

Lancaster students if the petition were granted.         Specifically, the districts argue that: (1) the

evidence, including Brown’s testimony, showed that state report cards cannot be used to



                                                - 26 -
2014 IL App (2d) 131277


compare schools; (2) none of the Lancaster students are of low SES, none failed to meet state

standards, and each district’s students who are not in either of these categories have similar

scores; (3) the Internet rankings of the schools are unreliable because no information was

provided about how the rankings were compiled or the bases upon which the schools were

ranked; (4) the schools’ educational programs are the same, except that WHS offers courses that

LHS does not offer; (5) as to the Lancaster students enrolled in AP classes at WHS, the WHS

and LHS AP programs follow a national curriculum, and the programs have similar pass rates;

and (6) more weight was properly given to school district administrators’ testimony than to

nondistrict personnel’s testimony, and district personnel testified that the education Lancaster

students currently receive is equivalent to what they would receive at Oak Grove and

Libertyville.

¶ 78   Petitioners respond that the evidence clearly demonstrated that Oak Grove school and

LHS would provide better educational opportunities for Lancaster students than their current

schools.   They contend that the desired schools scored higher on all criteria in the state report

cards (averaged over the four school years from 2008 to 2011).    For the elementary and middle

schools, Oak Grove school had better scores than the Woodland schools in 84 categories,

including: pupil-to-teacher ratio, average years of teaching experience, percentage of

expenditures toward instruction and education, and overall testing performance.       For the high

schools, LHS had better scores than WHS in all 46 categories, including: pupil-to-teacher ratio,

average years of teaching experience, percentage of expenditures toward instruction and

education, graduation rates, and overall testing performance.      Petitioners maintain that the

Regional Board erred in ignoring the foregoing uncontroverted evidence and instead relying

upon the district administrators’ opinions that the schools were essentially equal.    Petitioners



                                              - 27 -
2014 IL App (2d) 131277


contend that the Regional Board (and the trial court) essentially found that, because all the

districts are good districts, the state report cards and the AYP ratings held no value to determine

educational benefit. Regarding the percentages of low SES students at the schools, petitioners

argue that, even if this population is removed from the data, Oak Grove’s four-year averages are,

even by the calculations presented in the districts’ brief, “.4 to 5.6 percent higher than

Woodland’s.” Petitioners further contend that the data reflect that the desired school districts

present a better educational opportunity and that this weighs in favor of finding, in consideration

with all of the other relevant factors, “some benefit” (id.) to Lancaster students’ educational

welfare.

¶ 79   In light of the conflicting evidence on educational advantage, we conclude that the

Regional Board (and the trial court) did not err in finding that granting the petition would result

in no discernible academic benefit to the Lancaster students.    Brown identified three factors as

determining school quality, but he conceded that parent commitment trumped all other indicators

of student success and that petitioners were passionate about their children’s education.    There

was conflicting testimony on the three factors Brown identified—math scores, cohort size, and

student engagement.    Brown himself conceded that math scores alone do not necessarily reflect

a better school environment and are but one factor to assess.    The testimony concerning cohort

size reflected that Woodland has a higher student enrollment but tries to offset any negative

consequences of this fact by dividing the students into houses within the schools.

¶ 80   Petitioners’ case relied heavily on the state school report cards.   However, the evidence

reflected that the overall scores for the schools could not reasonably be compared, due to the

schools’ diverse populations.    Several witnesses testified that the percentage of low SES

students, a population that traditionally does not score as high on standardized exams as other



                                              - 28 -
2014 IL App (2d) 131277


students, at WHS was 16% and that it was only 5% at LHS.              The percentage of low SES

students at the Woodland schools is 29%, whereas it is only 0.1% at Oak Grove school.

Clement analyzed report card data for Woodland and Oak Grove.          He testified that, excluding

the low SES students from the data (because there are no low SES students in Lancaster), the

mathematics performance scores are over 90 for grades three through eight.       In his view, this is

more of an “apples to apples” comparison, and he opined that Lancaster students would receive a

similar education at either district.   Even Brown testified that AYP ratings do not necessarily

reflect an entire school’s success and he stated that he did not focus on this data.   He explained

that one cannot draw statistical comparisons from test scores, because there are differences in

each group’s population, although he focused on population size and not economic status.

¶ 81   The testimony concerning AP class availability and enrollment also did not necessarily

demonstrate an educational benefit.     (This evidence was relevant because 9 of the 15 Lancaster

students who attend WHS take AP classes.)          WHS is a larger school and offers more AP

courses and more sections of the same courses than LHS offers.            Gehrig testified that the

school’s AP pass rates are similar: WHS’s is 89% and LHS’s is 91%.

¶ 82   As Lea testified, the PSAE subtest scores for the high schools were also very similar,

although the percentage of students meeting or exceeding the relevant standards was higher at

LHS.    Further, the data on pupil-to-teacher ratios also reasonably reflected that there was no

significant difference between the high schools.    Lea opined that the three-student difference in

the ratios was not significant at the high school level. Regarding teacher experience, Lea

likewise opined that the two-year average difference for experienced high school teachers did not

imply that the LHS students receive a better education.    He explained that, after a certain point,

additional experience does not necessarily correlate with better teaching.



                                               - 29 -
2014 IL App (2d) 131277


¶ 83   In Fosdyck v. Regional Board of School Trustees, Marshall, Putnam, & Woodford

Counties, 233 Ill. App. 3d 398, 409 (1992), the reviewing court reversed, as being against the

manifest weight of the evidence, the regional board’s finding that detachment would enhance the

educational welfare of the children in the detachment area.       The court held that the desired

school district was larger, offered a wider curriculum, offered extracurricular activities (i.e.,

sports) not available at the current school and in which the petitioning couple’s children wished

to participate, and had facilities not available at the current school (i.e., a weight-lifting room,

two gymnasiums, and a tennis practice room) and separate buildings for its grade school and

high school.   Id. at 402, 410.   Here, in contrast, the evidence reflected less stark differences

between petitioners’ current schools and the desired schools.

¶ 84   In summary, we conclude that the Regional Board did not err in finding that there would

be no discernible educational advantage to the Lancaster students if the petition were granted.

¶ 85                        B. Travel Times and Distances to Schools

¶ 86   The school districts next argue that the evidence showed that the differences in travel

times and distances to the Woodland schools versus Oak Grove are de minimis and that the

Regional Board’s finding that the differences are not sufficient to show an educational benefit

from detachment is not erroneous.     They maintain that the trial court reweighed the evidence

and substituted its judgment in finding that the route to Oak Grove school was safer.       For the

following reasons, we reject the school districts’ argument and conclude that the Regional

Board’s finding on this issue is erroneous.

¶ 87   The trial court agreed with one aspect of the Regional Board’s finding: that the only

commute (car or bus) that would be significantly shorter if the petition were granted would be

from Lancaster to Oak Grove school (but it noted that the question of bus commute time was less



                                               - 30 -
2014 IL App (2d) 131277


clear).    Ultimately, the trial court ruled in petitioners’ favor on this issue, determining that the

difference in distance to Oak Grove school is “significant” because it is less than half the

distance to the Woodland schools and because the routes to the Woodland schools cross multiple

intersections on major streets and the route to Oak Grove school crossed only one intersection

significant enough to have a traffic signal. Thus, in addition to distance and time, safety

weighed in petitioners’ favor on this issue. Furthermore, the trial court determined that the

Regional Board erred as a matter of law in that it failed to give weight to the educational benefit

to the younger children of a significantly shorter, faster, and safer commute to school. The

court found that the shorter distance to Oak Grove school was entitled to greater weight than the

longer distance to LHS because the benefit of a shorter and safer commute for younger children

was not reduced or negated by a longer commute for older students (i.e., students who would

attend LHS).      Thus, the court determined that the shorter, faster, and safer ride to Oak Grove

school supported a finding, which the Regional Board did not make, that granting the petition

would provide an educational benefit to the Lancaster students.

¶ 88      On appeal, the school districts contend that the Regional Board’s finding as to travel

times and distances is not erroneous and that it could not find that the commute to Oak Grove

school was anything more than nominally shorter.          Specifically, they argue that the Lancaster

students would not necessarily take a direct route to Oak Grove school if the petition were

granted.    They point to Clement’s testimony that, if the petition were granted, the Lancaster

students would not be added to the Regency Woods subdivision’s bus route, because that bus is

at capacity.     Rather, the Lancaster students would be added to the Nickels and Dimes

subdivision’s bus, which is not currently at capacity.     That subdivision is farther from Lancaster

than is Regency Woods, and the Lancaster students’ bus ride to Oak Grove school would be



                                                 - 31 -
2014 IL App (2d) 131277


about 10.6 miles in that event.     Thus, in the school districts’ view, evidence showed that the

Lancaster students would not take the bus route for which petitioners presented evidence and that

the one that they would take is not shorter than the routes their current buses take.

¶ 89   The school districts also contend that petitioners’ evidence regarding the driving times

was inconsistent and inconclusive.     First, they note that none of the witnesses who testified

concerning petitioners’ exhibit No. 11, a chart of the distances and driving times from Lancaster

to the Woodland schools, testified that they traveled the route that the school buses traveled.

Next, they note that Merchant testified that the trip from Lancaster to Oak Grove school was

about 5 minutes, whereas Richard Dahl testified that it was 5 to 10 minutes.     They also note that

exhibit No. 11 states that the one-way drive time to the Woodland primary/elementary schools’

campus was 12 minutes, to the Woodland intermediate school was 17 to 19 minutes, and to the

Woodland middle school was 18 minutes.        Maria Earth, however, testified that the roundtrip to

Woodland primary/elementary was 15 to 20 minutes (7.5 to 10 minutes one way).               Richard

Dahl testified that the roundtrip to the primary school was 15 to 20 minutes, but Joshua Braus

testified that it was 15 minutes.

¶ 90   The districts next address another aspect of the bus travel times.          They assert that

petitioners did not meet their burden of showing that the bus travel times to Oak Grove were

significantly shorter than those to the Woodland schools.     They maintain that petitioners did not

present any evidence as to the bus travel times to the Woodland schools and note that even the

trial court found that the bus travel time issue was “less clear.” The districts rely on Leonard’s

testimony that, as to respondents’ exhibit No. 8, the bus travel time from Lancaster to

Woodland’s primary/elementary campus is 8 minutes, to the intermediate school is 9 minutes,

and to the middle school is 10 minutes.     The districts urge that Leonard’s testimony was more



                                               - 32 -
2014 IL App (2d) 131277


detailed than petitioners’ witnesses’ testimony.   In any event, they contend that Richard Dahl’s

testimony was similar to Leonard’s testimony, in that both testified that the one-way travel time

to the Woodland primary school was from 7.5 to 10 minutes; this testimony was similar to Maria

Earth’s testimony.   The districts argue that this time is not significantly greater than the 5 to 10

minutes to Oak Grove school.

¶ 91   We reject the school districts’ argument that any inconsistencies in petitioners’ evidence

as to travel times and distances warrants finding against them on this factor.     Notwithstanding

the lack of consistency or precision in the evidence, it is clear that Oak Grove school is about

two miles from Lancaster.    By contrast, the driving distance to the three Woodland schools is,

depending on the source, 3.23 to 6.8 miles. Thus, both the Regional Board and the trial court

reasonably found that the distance to Oak Grove school is significantly shorter (by 1.2 to 4.8

miles) than the distances to the Woodland schools.       As for the high schools, it is also fairly

straightforward to conclude, regardless of the source, that the distance to LHS is slightly longer

than to either of the WHS campuses.

¶ 92   The evidence was less than clear as to the bus routes.     The school districts control route

assignments and as noted they presented testimony that the current bus routes from Lancaster to

the Woodland schools are about 5 miles long and take about 8 to 10 minutes and that, if the

petition were granted, the Lancaster students would travel over 10 miles on the bus assigned to

the Nickel and Dimes subdivision.       Without any evidence as to the percentage of students

relying on bus versus auto transportation, it is difficult to assess the bus route data.        The

Regional Board’s only finding on travel distances and times is that the “only driving or bus

commute time that would be measurably shorter would be from” Lancaster to Oak Grove school.

Thus, it appears that even the Regional Board placed little weight on the school districts’



                                               - 33 -
2014 IL App (2d) 131277


assertion that the Lancaster students would be taking a longer bus ride to Oak Grove.            We

cannot quarrel with its assessment.

¶ 93    We turn next to the central question on this factor, namely, how much weight to place on

the shorter commute to Oak Grove school.         The school districts note that case law has stated

that one of the factors to consider when ruling on a detachment petition under section 7-6(i) of

the School Code is the distance from the petitioning area to the respective schools. Carver, 146
Ill. 2d at 356.   However, they also note that there is no guidance on how much difference in the

distances and times is necessary to grant a detachment petition.      They suggest that it would be

absurd to grant a petition where the travel time to the desired school is only one minute shorter;

the districts urge that the differences in distances and times must, instead, be significant.

¶ 94    We agree with the school districts that there is little case law guidance in analyzing

distances and times.     In Fosdyck, the facts were dissimilar to those in this case.      There, the

reviewing court reversed the regional board’s denial of a detachment petition, holding that the

petitioners’ six children would benefit from a shorter commute if the petition were granted.

Fosdyck, 233 Ill. App. 3d at 409. The current bus commute was 45 minutes, and the petitioners

lived 8.8 miles from the current school and only 4.1 miles from the desired high school.        Also,

the wife had a business 5 minutes from the couple’s home, and the business was only 2.5 blocks

from the desired grade school and 6 blocks from the desired high school.       Id. at 400-01.

¶ 95    Nevertheless, we conclude, as did the trial court, that the Regional Board erred in its

analysis of the commute times.      The school districts fail to adequately address the point raised

by the trial court concerning the weight to be accorded to the Regional Board’s finding that the

commute to Oak Grove school was significantly shorter.            As noted, educational welfare is

broadly interpreted and is bettered not merely through improved educational programs or



                                                - 34 -
2014 IL App (2d) 131277


facilities.   Carver, 146 Ill. 2d at 359-60.     It can also improve by way of shortened distances

between students’ homes and their schools.         Id.    Although a reduction in travel time is not

sufficient by itself to justify a boundary change (First National Bank of Elgin v. West Aurora

School District 129, 200 Ill. App. 3d 210, 217 (1990)), it is a proper consideration.      See, e.g.,

Board of Education of Jonesboro Community Consolidated School District No. 43 v. Regional

Board of School Trustees, 86 Ill. App. 3d 230, 233-34 (1980) (benefit of shorter distance to

school “would be reflected in time, safety, effort, and expense”); see also Golf, 89 Ill. 2d at 400

(in holding that a detachment petition was properly granted, court stated that one of the

educational benefits in that case was that “[s]tudents from the detachment area would benefit by

improved safety conditions in traveling to and from school”).          Indeed, improved safety is a

natural benefit of shortened commuting times and distances.         Burnidge, 25 Ill. App. 2d at 509

(“In addition to the savings in transportation costs, and diminution in time spent daily by children

riding a bus, there would be a certain safety factor by reason of diminution of exposure and

certainly a lessening of fatigue accompanying a long bus ride to and from school.” (Emphasis

added.)).     Furthermore, giving more weight to younger students’ shortened commute and

increased safety, even at older students’ expense, is permissible, even preferred, in analyzing this

factor:

          “We note that it has previously been held that it is proper to give greater weight to the

          distance issue concerning younger children even if the proposed action increases the

          distance traveled by older children.    (Board of Education of Community High School

          District No. 94 v. Regional Board of School Trustees (1992), 242 Ill. App. 3d 229, 613
N.E.2d 754.) ***     Obvious benefits would result from the shorter distance traveled,

          including advantages in time, safety, effort, and expense.        Board of Education of



                                                 - 35 -
2014 IL App (2d) 131277


       Jonesboro Community Consolidated School District No. 43 v. Regional Board of School

       Trustees (1980), 86 Ill. App. 3d 230, 407 N.E.2d 1084.” Seelhoefer v. Regional Board

       of School Trustees, 266 Ill. App. 3d 516, 521 (1994).

See also Community High School District No. 94, 242 Ill. App. 3d at 242 (upholding the regional

board’s granting petition and placing greater weight on the younger students’ shorter commutes

than the older students’ longer commutes); Board of Education of Avoca School District No. 37,

Cook County v. Regional Board of School Trustees, 82 Ill. App. 3d 1067, 1073-74 (1980)

(upholding grant of detachment petition and the regional board’s “election to have younger

children traveling a shorter distance to and from elementary school and older children traveling

the farther distance to junior high school”).

¶ 96   Here, the Regional Board failed to take into consideration the import of the shorter

commute for the younger Lancaster students and, thus, erred as a matter of law.    See Seelhoefer,
266 Ill. App. 3d at 521 (holding that the regional board erred in denying detachment petition

where, if the petition were granted, the elementary school students would be closer to their new

school, even though the high school students would be 1 or 2 miles farther from their school, and

the bus ride would decrease by 30 to 45 minutes in the new territory; shorter distance traveled

would result in “advantages in time, safety, effort, and expense”).

¶ 97   We finally reject the school districts’ claim that the case law required petitioners to show

that the current routes are unsafe.   The cases upon which the districts rely do not require such a

showing, even where they rely upon improved safety conditions in holding that detachment

petitions should have been granted.     See Pochopien, 322 Ill. App. 3d at 195 (holding that the

regional board’s denial of petition was against manifest weight of the evidence where there was

evidence that commute to current school was “extremely onerous” due to heavy traffic and that



                                                - 36 -
2014 IL App (2d) 131277


duration of commute prevented some students from participating in after-school activities);

Board of Education of Golf School District No. 67, Cook County v. Regional Board of School

Trustees, 88 Ill. App. 3d 121, 130 (1980) (evidence showed that, while traveling to current

school, students had to cross high-traffic intersection that presented safety concerns), aff’d, 89
Ill. 2d at 400 (holding that “[s]tudents from the detachment area would benefit by improved

safety conditions in traveling to and from school”); Avoca, 82 Ill. App. 3d at 1073-74 (in

upholding the regional board’s grant of detachment petition, reviewing court did not rely on

evidence of accident reports concerning route to current school; instead, it affirmed the regional

board’s determination that the elementary school children’s traveling a shorter distance to the

desired school and avoiding “congested traffic routes” outweighed the increased distance to the

desired junior high school).

¶ 98   In summary, the Regional Board erred in its assessment of the travel times and distances

to the schools at issue and should have resolved this factor in petitioners’ favor.

¶ 99               C. “Community of Interest” and the “Whole Child” Factors

¶ 100 Next, the school districts contend that we should uphold the Regional Board’s findings

that: (1) there was not a demonstrably strong community of interest between the Lancaster

students and the students and school and extracurricular activities located in the communities

served by Oak Grove and LHS; and (2) the Lancaster students were not declining to participate

in academic and extracurricular activities because of their enrollment at their current schools.

We reject the school districts’ arguments.

¶ 101 The trial court disagreed with the Regional Board’s determination that petitioners were

required to show that granting the petition would result in increased student participation in

school and community activities, and it rejected the Regional Board’s determination that



                                                - 37 -
2014 IL App (2d) 131277


petitioners had to show that their children were currently suffering from a specific detriment

(instead of proof of a likely or potential benefit from annexation).            The court found that

petitioners presented substantial evidence showing their connection to the area served by Oak

Grove and Libertyville.     It further determined that the Lancaster parents actively encouraged

their children to participate in various activities and made efforts to be involved in their

schooling; thus, the alignment of the Lancaster students with their community of interest would

result in additional opportunities for school and extracurricular activities.

¶ 102 Here, as to their first argument, the school districts assert for the first time on appeal that

none of the Lancaster students’ activities occur in the Oak Grove area and, thus, the Regional

Board’s findings were not clearly erroneous.        Marquardt, 2012 IL App (2d) 110360, ¶ 29.

They note that Oak Grove school is located in the Village of Green Oaks and that LHS is located

in Libertyville.   Thus, in their view, petitioners had the burden of showing that Lancaster has a

community of interest with both Green Oaks and Libertyville.              The evidence, the school

districts argue, showed that most of Lancaster’s community activities occur in Libertyville, that

some of them occur in Gurnee and Vernon Hills, and that none occur in Green Oaks (although

the school districts’ point-of-interest exhibit showed no locations in Green Oaks; instead, it listed

services only in Waukegan and Gurnee).       Accordingly, they argue, petitioners failed to establish

a prima facie case as to a community of interest with Green Oaks.

¶ 103 Issues not raised before an administrative agency are forfeited and cannot be raised for

the first time on review.    Community High School District No. 94, 242 Ill. App. 3d at 234.

The school districts argue that forfeiture is a limitation on the parties and not on a court’s

jurisdiction and that we may relax the rule to maintain a uniform body of precedent or where the

interests of justice require. See Kimble v. Illinois State Board of Education, 2014 IL App (1st)



                                                - 38 -
2014 IL App (2d) 131277


123436, ¶ 80.    Here, the districts’ argument is forfeited.   They had the opportunity to raise it

before both the Regional Board and the trial court, but failed to do so.   Forfeiture aside, we note

that LHS’s area encompasses Green Oaks.

¶ 104 The school districts’ second argument is that the Regional Board correctly rejected

petitioners’ arguments because petitioners did not present any evidence of a likelihood that

attending Oak Grove school and LHS would increase the Lancaster students’ participation in

school and community activities. They assert that petitioners did not identify any school or

community activity in which the Lancaster students would participate (and in which they do not

already participate) if the petition were granted.

¶ 105 Petitioners respond that case law required them to show only the possibility of increased

participation in extracurricular activities, not to definitively show the likelihood of increased

participation.   Petitioners note that the evidence overwhelmingly showed that the Lancaster

students participate in activities centered in Libertyville.   Although the school districts offered

evidence that Lancaster families could shop, worship, and participate in activities north of

Lancaster, the overwhelming evidence reflected that Lancaster did in fact identify with

Libertyville, not with Waukegan or areas north of Lancaster.      In petitioners’ view, the Regional

Board should not be in the business of telling people where to play and worship; it should be

required to democratically respect residents’ actual communities of interest.

¶ 106 Contrary to the school districts’ assertions and the Regional Board’s findings, the case

law did not require a showing that the Lancaster students are currently declining to participate in

any activities or that they will actually increase their participation if they attend their desired

schools.   In Carver, the supreme court recited the “whole child” and “community of interest”

factors: “the identification of the petitioning territory with the district to which annexation is



                                                - 39 -
2014 IL App (2d) 131277


sought, and the corresponding likelihood of participation in school and extracurricular

activities.” (Emphasis added.) Carver, 146 Ill. 2d at 356, 361 (further determining that there

was no evidence that the children in that case “ha[d] ties to that area or that this in any way

facilitates the students’ involvement in school or extracurricular activities”).     In Golf, the

supreme court stated: “If a child attends school in his natural community it enhances not only his

educational opportunity but encourages his participation in social and other extracurricular

activities that figure importantly in the ‘whole child’ idea.” (Emphasis added.) Golf, 89 Ill. 2d

at 398.   Elsewhere in the opinion, the Golf court stated that the record reflected that students

“from the detachment area would benefit by improved safety conditions in traveling to and from

school and by enhanced opportunities to participate in school, extracurricular, and community

activities.” (Emphasis added.) Id. at 400.       The Golf court also quoted the statement from

Burnidge that more important than benefits of increased safety and savings in transportation

costs and time “is the fact that an identification with a school district in a child’s natural

community center will inevitably result in increased participation in school activities by the

child and his parents. Such increased participation cannot but result in an improvement in the

educational picture of the entire area.”    (Emphases added.)      Burnidge, 25 Ill. App. 2d at

509-10.   In Marquardt, the court held that the petitioners failed to present evidence of the

students’ participation in any community or other activities or suggesting that “they *** would

be more likely to participate in school and extracurricular activities in” their desired districts.

(Emphasis added.)    Marquardt, 2013 IL App (2d) 110360, ¶ 32; see also Pochopien, 322 Ill.

App. 3d at 194-96 (citing Carver and Burnidge for the proposition that increased identification

with the natural community of interest increases participation in school and extracurricular

activities, and holding that the school board’s decision was against manifest weight of the



                                              - 40 -
2014 IL App (2d) 131277


evidence where the duration of the students’ commute prevented them from participating in

after-school activities and annexation to the desired district “would facilitate” students’

participation in extracurricular activities).

¶ 107 We conclude that the Regional Board erred in finding that there was not a demonstrably

strong community of interest between the Lancaster students and their desired schools.          This

finding resulted from the Board’s erroneous determination that petitioners were required to show

that their children were declining to participate in any activities or that they would actually

increase their activities if the petition were granted.   Petitioners were required to show only an

identification with their desired areas, and the evidence that they presented was overwhelming.

The only evidence that the school districts offered to contradict this was their chart showing that

similar services were available in the detachment area, not that petitioners actually patronized

them.

¶ 108 In summary, the Regional Board erred in its assessment of the “community of interest”

and “whole child” factors.

¶ 109                                     D. Property Values

¶ 110 The school districts’ final argument is that a potential increase in Lancaster property

values, a factor that the Regional Board did not consider, is not a permissible consideration in

determining whether to grant a detachment petition.       They urge that property values would not

affect the quality of education the Lancaster students will receive or directly affect the schools in

question.   The districts contend that, at most, a potential increase in property values might

reflect the public’s perception of the schools involved, but that perception is most likely based on

the schools’ state report cards. The districts further argue that, although Burnidge, upon which

petitioners rely and which was decided in 1960, considered property values in reviewing a



                                                - 41 -
2014 IL App (2d) 131277


detachment petition, the supreme court, in both Golf and Carver, did not list property values as a

factor to consider.    They further contend that this court did not mention property values in

Marquardt, which was decided in 2012.         For the following reasons, we reject the school

districts’ argument.

¶ 111 In Burnidge, this court held that detachment should have been allowed where, among

other reasons, there would have been an appreciation in the value of the territory in question.

Burnidge, 25 Ill. App. 2d at 510. The territory in question was in the Plato school district and

consisted of 110 acres of undeveloped land, and the petitioners sought to have it attached to the

Elgin school district and to subdivide and develop it. Id. at 504.   In concluding that the school

board’s denial was erroneous, we considered the potential change in land values in determining

that there was an educational benefit to detachment:

               “Not only would the community suffer from an educational standpoint, but the

       action of the board would result in a depreciation of value of the territory in question.

       This fact has a direct impact on the educational welfare of the community for it is upon

       the basis of the value of property that funds are made available for school purposes.    ***

       [The fact that property values could increase $500 per lot if the property were annexed]

       alone would result in a substantial increased assessed valuation available for taxation for

       school purposes. Thus, it can be seen that while no detriment can be shown to anyone

       by allowance of the petition, in addition to the factors already discussed, there would be a

       revenue benefit if the property is annexed to the Elgin District.   Then too, the fact of the

       appreciation in value is persuasive as demonstrating the soundness of the contention that

       this territory is naturally and properly a part of the Elgin District for educational

       purposes.” Id. at 510.



                                              - 42 -
2014 IL App (2d) 131277


¶ 112 In Bloom Township High School District No. 206 v. County Board of School Trustees, 59
Ill. App. 2d 415, 424-25 (1965), the First District considered Burnidge’s language concerning

property values, but it ultimately distinguished the case and upheld the school board’s findings

because there was conflicting testimony concerning property values.            See also Board of

Education of Community Unit School District No. 300, Kane, Cook, McHenry & Lake Counties

v. County Board of School Trustees, 60 Ill. App. 3d 415, 421-22 (1978) (without extensive

analysis and without citing Burnidge, holding that evidence was sufficient to support school

board’s grant of petition, including evidence of the effect on the petitioners’ property values).

In Marquardt, this court considered the average home values in the territories at issue in the

context of assessing the detriment• specifically, the impact on tax revenue• to the detaching

districts.     Marquardt, 2012 IL App (2d) 110360, ¶¶ 27-28.

¶ 113 We disagree with the school districts’ assertion that the fact that the supreme court did

not explicitly list property values as a proper consideration in detachment proceedings precludes

us from considering this factor.     There is no language in either Carver or Golf that the factors

discussed therein are exclusive.      Indeed, in Carver, the supreme court stated that educational

welfare is broadly interpreted. Carver, 146 Ill. 2d at 359.         We note that, if a detachment

petition is granted and property values subsequently increase in the detachment area, this

increases the tax revenues of the annexing district, which impacts its educational programs and

facilities.    Id. at 359-60 (discussing broad interpretation of educational welfare and noting that

petitions have been granted where the annexing district had more modern classrooms and better

facilities).

¶ 114 These considerations, in addition to the fact that Burnidge remains good law, lead us to

conclude that the Regional Board erred as a matter of law in failing to consider the evidence



                                                 - 43 -
2014 IL App (2d) 131277


concerning property values.      Further, petitioners presented uncontroverted evidence that, as

realtor Bryant testified, there was a $125,636 sales price difference between Lancaster and

Regency Woods in the two-year period she reviewed and that much of the difference can be

attributed to the difference in schools (i.e., test scores and school sizes).   This difference cannot

reasonably be viewed as de minimis and insufficient to affect the educational welfare of the

Lancaster students, as the school districts suggest.

¶ 115 The Regional Board erred in not considering property values, a factor that weighed in

petitioners’ favor.

¶ 116                                    III. CONCLUSION

¶ 117 Based on our holdings as to the travel times and distances to the schools at issue, the

“community of interest” and “whole child” factors, and property values, plus the fact that the

evidence on petitioners’ preferences was uncontroverted, and despite the fact that we uphold the

finding against petitioners on the educational advantage factor, we conclude that the evidence

showed that granting the petition will provide some educational benefit to the Lancaster students.

The Regional Board erred in finding otherwise and denying the petition.

¶ 118 For the reasons stated, the judgment of the circuit court of Lake County is affirmed.

¶ 119 Affirmed.




                                                 - 44 -